Citation Nr: 0721227	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease and 
disc protrusion of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for disabling right knee patellar tendonitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1985 and from November 1995 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2003 and February 2005 rating decisions of the RO.  
Regarding the increased rating issues on appeal, the veteran 
is contesting the initial ratings assigned.  

During the course of this appeal, the veteran's low back 
disability rating was increased from 10 to 20 percent.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

In August 2005 and August 2006, the veteran testified at 
hearings before hearing officers at the RO.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by no more than complaints of chronic pain, 
psychogenic syncopal episodes, and some limitation of motion.

2.  The veteran's service-connected right knee disability is 
manifested by no more than subjective complaints of pain and 
instability but objective evidence of extensive range of 
motion and no pathology on radiologic study.

3.  The veteran has been granted service connection for a low 
back disability rated 20 percent disabling, right patellar 
tendonitis rated 10 percent disabling, residuals of a right 
third metatarsal stress fracture rated 10 percent disabling, 
radicular pain of the right lower extremity rated 10 percent 
disabling, right fifth hammertoe rated zero percent 
disabling, and hiatal hernia rated zero percent disabling; 
his combined disability rating is 40 percent.

4.  The medical and other evidence of record demonstrates 
that the service-connected disabilities, alone, do not render 
the veteran unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5292 (prior to September 26, 2003), Diagnostic Code 5293 
(between September 23, 2002 and September 25, 2003), 
Diagnostic Codes 5235 to 5243 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5024 (2006).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in February 2004, December 2005, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was also advised of effective dates, consistent 
with the Court's holding in Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies, have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file a are 
post-service VA and other medical records.  Records 
pertaining to the veteran's claim of entitlement to Social 
Security Administration (SSA) disability benefits have also 
been added to the claims file.  The veteran has also been 
afforded numerous VA medical examinations as mandated under 
certain circumstances by VCAA.  There is no indication that 
there is any relevant evidence that has not been associated 
with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Low back 

The veteran's service-connected low back disability has been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 5295 (effective before September 26, 2003) 
and Diagnostic Code 5243 (2006).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected back disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 40 percent rating was warranted for severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 (prior to September 26, 2003).

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).

Former Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2006).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

The Board observes that when the veteran filed his claim in 
February 2003, intervertebral disc syndrome was rated under 
Diagnostic Code 5293 (effective between September 23, 2002 
and September 25, 2003).  That provision essentially mirrors 
the current Diagnostic Code 5243.

On January 2003 VA general medical examination, the veteran 
complained of constant low back pain.  He used analgesics and 
antianxiety medication to control symptoms.  The veteran did 
not require a walking device but could walk no more than two 
miles.  He indicated that he could lift no more than 50 
pounds and asserted that he could not drive a military 
vehicle due to bouncing.  Objectively, the back was tender to 
palpation.  Flexion was to 90 degrees with pain, extension 
was to 30 degrees with pain, lateral flexion was from zero to 
35 degrees bilaterally with pain, and rotation was to 30 
degrees bilaterally with pain on the left.  A magnetic 
resonance imaging of the lumbar spine showed degenerative 
changes, possible very small disc protrusion, and a 
compromised L4-5 neural foramen.  The examiner diagnosed a 
herniated nucleus pulposus of the lumbar spine with pain 
radiating to the left leg.

In October 2004, the veteran underwent an L5-S1 posterior 
lumbar interbody fusion and lumbar decompression.  Both 
before and after the procedure the veteran complained of low 
back pain and pain radiating to the lower extremities.  

On December 2004 private medical examination, the veteran 
complained of low back pain radiating into the left lower 
extremity.  The pain was worse with lifting, twisting, and 
bending and was relieved by massage or medication.  He 
indicated that he was using a back brace and walker for 
stability.  The veteran, however, exhibited no instability 
when waking even after removing his back brace.  His walk was 
normal, and he could squat and hop and rise from a squatted 
position with only slight difficulty.  Lumbar spine range of 
motion was severely decreased.  The examiner opined that the 
veteran could not stand or walk for two hours in an eight-
hour day.  The examiner diagnosed chronic low back pain and 
opined that atrophy was due to lack of physical activity of 
the left leg.

In March 2005, the veteran had a syncopal episode during 
treatment for the low back.  The veteran indicated that he 
had lost consciousness several times in the past.  The 
diagnosis was a syncope with multiple episodes of blackouts 
that were likely associated with lower back ache.  

On March 2005 VA spinal examination, the veteran reported low 
back pain as well as the use of a walker and back brace.  
Sitting and movement exacerbated symptoms.  He indicated that 
back pain interfered with his activities of daily living and 
asserted that he had not worked since separation due to low 
back pain.  The examiner noted that it was difficult to 
ascertain the number and frequency of truly incapacitating 
episodes because the veteran perceived himself as being 
perpetually incapacitated.  Moreover, he could not give 
consistent descriptions of his symptoms.  Objectively, the 
examiner noted that the veteran was in no acute distress.  
There was mild tenderness to palpation of the low back.  
Range of motion was from zero to 30 degrees of forward 
flexion, lateral flexion was to 15 degrees on the right and 
to 25 degrees on the left.  Lateral rotation was to 20 
degrees bilaterally, and extension was to 30 degrees.  The 
examiner diagnosed chronic low back pain status post L5-S1 
fusion with multiple level degenerative disc disease per the 
veteran.  The veteran refused to perform repetitive motion.  
Nonetheless, the examiner indicated that pain and limitation 
of motion both contributed to limitation of function.  

On April 2005 VA spinal examination, the veteran complained 
of regular incapacitating episodes due to the lumbar spine.  
He indicated that he had incapacitating episodes several 
times a week when he required his wife's assistance to get 
out of bed.  On physical examination, there was tenderness to 
palpation of the low back.  Forward flexion was to 45 
degrees, extension was to 20 degrees, lateral bending was to 
20 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The examiner assessed a history of an L5-S1 
injury that necessitated L5-S1 fusion with continued low back 
pain.  The examiner indicated that he could not render a 
diagnosis due to lack of information and lack of acquaintance 
with the veteran.  

In September 2005 VA, the veteran underwent another VA 
medical examination.  The examination report contains and 
exhaustive summary of the veteran's medical history, and the 
examiner clearly reviewed the record thoroughly.  On 
examination, the veteran indicated that he still experienced 
low back pain and that the surgery had not helped.  He 
complained of low back stiffness and lack of endurance.  The 
veteran reported flare-ups of low back pain in which pain was 
a 10 on a scale of one to 10 where he would lose 
consciousness.  These occurred once a week and lasted a day.  
Unconsciousness lasted 20 to 45 minutes.  Loss of range of 
motion during flare-ups, according to the examiner, would be 
impossible to assess.  The examiner indicated that the 
veteran received a back brace after surgery and was angry 
when the brace was taken away by a physician who said the 
veteran no longer needed it.  On examination, the veteran had 
a walker that had no apparent wear of the feet.  The examiner 
suggested that the veteran used it as a prop and not for 
support.  Indeed, when asked about assistive devices to help 
with walking, the veteran neglected to mention the walker.  
Objectively, the examiner noted that the veteran was well 
nourished, well developed, and in no acute distress.  The 
veteran's fingers were impregnated with grease consistent 
with heavy mechanical work.  The spine, posture, gait, 
curvature of the spine, and symmetry of spinal motion were 
within normal limits.  There was no objective evidence of 
pain.  During flare-ups, the veteran was additionally limited 
by pain but not by weakened movement, excess fatigability, 
endurance, or incoordination.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no postural abnormality, ankylosis, or abnormality 
of musculature of the back.  There were no incapacitating 
episodes during the past 12 months with acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician.  Back flexion was to 30 
degrees with very poor effort; indeed, the veteran easily 
moved to 100 degrees during passive range of motion.  
Extension was to 40 degrees.  Bilateral rotation was to 40 
degrees.  The veteran threatened to fall during range of 
motion testing, but was told he would not be caught.  He then 
held himself without difficulty.  The examiner diagnosed 
lumbosacral degenerative disc disease that was surgically 
treated.  There was no clinical evidence of rediculopathy and 
electrodiagnostic evidence was equivocal.  There was no 
functional loss due to the back.  There was no radiculopathy 
into the left lower extremity that was secondary to the 
service-connected low back disability.  There was no 
functional loss of either lower extremity.  The veteran's 
back complaints, according to the examiner, were out of 
proportion to any objective findings.  His description of 
syncopal episodes was consistent with psychogenic syncope or 
with pseudo-syncope done for effect.  There was no objective 
evidence of disability in any form, and the veteran was fully 
employable in all capacities including heavy physical labor, 
light physical labor, and sedentary work.

A March 2006 X-ray study of the lumbar spine revealed 
hardware left from surgery and no evidence of instability 
with flexion and extension.

Under the criteria pertinent to intervertebral disc syndrome, 
Diagnostic Code 5293 (effective between September 23, 2002 
and September 25, 2003) and Diagnostic Code 5243 (2006), a 40 
percent evaluation is not warranted at any time during the 
appellate period.  See Fenderson, supra.  Such an evaluation 
would entail incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  The evidence reflects no physician-ordered bed rest 
for incapacitating low back episodes or any other reason, and 
even during the reported incapacitation occurring once a 
week, the veteran is indeed able to get out of bed.  The 
Board, therefore, cannot equate the 52 days a year of self-
reported incapacitation with a total of four weeks of 
incapacitation.  A 40 percent evaluation under either version 
of the record, therefore, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective between September 
23, 2002 and September 25, 2003) and Diagnostic Code 5243 
(2006).

Under the potentially applicable criteria in effect before 
September 26 2003, an evaluation of 40 percent is not 
warranted at any time.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (lumbosacral strain); Fenderson, supra.  A 40 
percent evaluation would entail such symptoms as listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, loss of lateral motion, narrowing of irregularity of 
joint spaces, or abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 (prior to September 26, 
2003).  None of the foregoing has been shown.  The veteran 
does experience some limitation of forward bending, but it 
has never been characterized as marked or severe.  The 
criteria for an evaluation of 40 percent under Diagnostic 
Code 5295, therefore, are not met.  Id.  

A 40 percent evaluation under Diagnostic Code 5292 
(limitation of motion of the lumbar spine) is not warranted 
at any time during the appellate period.  See Fenderson, 
supra.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  A 40 percent evaluation would require 
severe lumbar limitation of motion.  The veteran's lumbar 
limitation of motion has never been described as severe.  
Indeed, the veteran has been shown to exaggerate his symptoms 
associated with limitation of motion.  In any event, 
objective evidence does not reflect an assessment of severe 
lumbar limitation of motion or similar characterization.  As 
such, a 40 percent evaluation under this provision is not 
warranted.  Id.  

Under the current criteria for rating disabilities of the 
spine, a 40 percent evaluation is not warranted at any time 
during the appellate period.  See Fenderson, supra.  A 40 
percent evaluation would necessitate forward flexion of 30 
degrees or less or favorable ankylosis of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2006).  No ankylosis of the thoracolumbar spine has been 
diagnosed, and only once, in March 2005, was the veteran's 
forward flexion to 30 degrees.  One month later, forward 
flexion was to 45 degrees.  Later that year, in September 
2005, the veteran exhibited poor effort when bending to 30 
degrees.  Later on examination, passive forward flexion was 
to 100 degrees.  On January 2003 examination, forward flexion 
was to 90 degrees.  Thus, there was only one isolated 
incident of forward flexion to 30 degrees.  The Board finds 
this to be an aberration, as forward flexion exceeded 30 
degrees twice during that same year and because the veteran 
has been shown to display a lack of effort when being 
examined.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  Because thoracolumbar range of motion is not 30 
degrees or less, a 40 percent evaluation under Diagnostic 
Code2 5235 to include 5242 is not warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements has not been shown and weakened movement, 
excess fatigability, and incoordination do not appear to be 
present.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, he has not been hospitalized 
frequently for his low back disability, and he appears to be 
able to work despite the opinion of the August 2004 physician 
because he has revealed an ability to work despite the low 
back disability, as demonstrated by the grease present on his 
fingers, indicative of mechanical work.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right knee 

The veteran's service-connected right knee disability has 
been rated 10 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(tenosynovitis).  The diseases under Diagnostic Codes 5013 
through 5024 are to be rated on limitation of motion of 
affected parts.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (2006).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a (2006).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

On January 2003 VA general medical examination, the veteran 
reported constant right knee pain that was aggravated by 
prolonged standing.  He did not require any ambulatory 
devices for his knee.  He denied dislocation but reported an 
incident of subluxation.  The veteran indicated that he had 
difficulty squatting and could not run.  Objectively, the 
right knee was tender to palpation.  Flexion was to 140 
degrees with pain.  An X-ray study of the right knee yielded 
normal results.  The examiner X-ray study right knee patellar 
tendonitis.

An August 2004 private medical examination report indicated 
that the veteran was unable to squat or rise from a squatted 
position.  Gait was normal, but the veteran required a cane.  
Right knee range of motion was from zero to 75 degrees.  

An August 2005 X-ray study of the right knee showed no 
apparent bony or joint structure abnormality, and the 
radiologist's impression was of a normal right knee joint.

On September 2005 VA medical examination, the veteran 
complained of constant right knee pain and stiffness.  It 
gave way with buckling.  It locked in extension.  During 
flare-ups, the veteran would be additionally limited by right 
knee pain but not by weakened movement, excess fatigability, 
endurance, or incoordination.  There were no constitutional 
symptoms consistent with inflammatory arthritis.  He reported 
standing from a seated position.  Objectively, gait was 
normal and there was no painful right knee motion, edema, 
heat, abnormal movement, effusion, instability, weakness, 
tenderness, redness, or guarding on examination.  There was, 
however, crepitus of the right knee.  There was no functional 
limitation on standing or walking.  There was no sign of 
abnormal weight bearing.  There was no ankylosis or evidence 
of pain.  Right knee range of motion was from zero to 130 
degrees and was limited by thigh girth.  The examiner 
indicated that the veteran was never diagnosed with right 
knee patellar tendonitis until the January 2003 VA medical 
examination and the examiner questioned the validity of that 
diagnosis since it was not substantiated by the evidence of 
record.  There was no evidence of right knee patellar 
tendonitis and no residuals of the previously diagnosed 
patellar tendonitis, and there was no functional loss related 
to the right knee.

To the extent that the veteran suffers from right patellar 
tendonitis, an evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5260, 5261.

The veteran's right knee range of motion, at worst, is from 
zero to 75 degrees.  Thus, extension is full, and no 
compensation can be awarded under Diagnostic Code 5261.  
Regarding flexion, it is greater than 60 degrees, and the 
veteran does not even meet the criteria for a 10 percent 
rating under the provisions of Diagnostic Code 6260.  

The only other potentially applicable provision is Diagnostic 
Code 5257, pertaining to other impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5257 (knee, other impairment of) provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

The radiologic evidence reveals a normal right knee, and 
subluxation and lateral instability were not shown on 
objective examination.  Thus, a 20 percent evaluation under 
Diagnostic Code 5257 is not warranted.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  No further compensation is warranted under 
these provisions because functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements has not been shown.  
Furthermore, the evidence does not indicate weakened 
movement, excess fatigability, or incoordination.

The Board observes that the veteran's service-connected right 
knee disability does not appear to have fluctuated materially 
in severity during the appellate period, and a staged rating 
is not for application.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right knee disability, in itself, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The veteran asserts that he had not been able to work since 
separation from service in February 2003.  The objective 
evidence regarding the veteran's ability to work is 
equivocal.  In August 2004, a private physician opined that 
the veteran's low back, right knee, and right foot 
disabilities rendered him unable to sustain gainful 
employment.  The veteran, according to the physician, would 
have difficulty walking more than 50 feet, standing more than 
10 or 15 minutes, or sitting longer than 10 or 15 minutes.  
He would also have difficulty carrying objects weighing over 
two pounds.  On the other hand, the September 2005 VA 
examiner, whose report is discussed in the sections above, 
opined that the veteran's back and knee complaints were out 
of proportion to any objective findings and that there was no 
objective evidence of disability.  The examiner indicated 
that the veteran was fully employable in all capacities 
including heavy physical labor, light physical labor, and 
sedentary work.  He has a high school education and a semi-
skilled work background.

The veteran has been granted service connection for a low 
back disability rated 20 percent disabling, right patellar 
tendonitis rated 10 percent disabling, residuals of a right 
third metatarsal stress fracture rated 10 percent disabling, 
radicular pain of the right lower extremity rated 10 percent 
disabling, right fifth hammertoe rated zero percent 
disabling, and hiatal hernia rated zero percent disabling; 
his combined disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25.

In September 2006, SSA disability benefits were granted for 
the period between May 1, 2993 and September 26, 2005 based 
upon the veteran's degenerative disc disease status post 
lumbar fusion surgery.  

Regardless of the foregoing, and without discussing the 
relative credibility of the foregoing medical opinions, TDIU 
benefits cannot be granted under section 4.16(a) because the 
veteran does not have one service-connected disability that 
is rated 60 percent disabling and, his multiple service-
connected disabilities do not amount to a combined 70 percent 
disability rating.  See 38 C.F.R. § 4.25.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


